Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-12-2008

Tucker v. Monroe
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4385




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Tucker v. Monroe" (2008). 2008 Decisions. Paper 667.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/667


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                       NOT PRECEDENTIAL

              UNITED STATES COURT OF APPEALS
                   FOR THE THIRD CIRCUIT
                        ___________

                            No. 07-4385
                            ___________

                       MATTHEW TUCKER,
                                       Appellant

                                  v.

      JANET MONROE, Chief Executive Officer Greystone Park
Psychiatric Hospital; RAY GRAY, Unit Chief, Central Avenue Complex,
   Wing-B, Greystone Park Psychiatric Hospital; JANE DOE, Clerk,
Central Avenue Complex-Wing B, Greystone Park Psychiatric Hospital;
JOHN DOE, Mail Room Employee, Greystone Park Psychiatric Hospital
             ____________________________________
           On Appeal from the United States District Court
                    for the District of New Jersey
                (D.C. Civil Action No. 07-cv-04219 )
             District Judge: Honorable William J. Martini
             ____________________________________
           Submitted Pursuant to Third Circuit LAR 34.1(a)
                            May 13, 2008
      Before: MCKEE, SMITH and CHAGARES, Circuit Judges


                   (Opinion filed: August 12, 2008)
                            ___________
                              OPINION
                            ___________
PER CURIAM

              Proceeding pro se, Matthew Tucker appeals the District Court’s dismissal

of his complaint as a sanction for failing to comply with an order to submit a legible

complaint. For the reasons that follow, we will affirm.

              Tucker is in psychiatric confinement at Greystone Park Psychiatric Hospital

in Greystone Park, New Jersey. He filed a hand-written, pro se complaint pursuant to 42

U.S.C. § 1983 against four hospital officials alleging that they violated his First

Amendment rights by mishandling and delaying the delivery of his legal mail, thereby

obstructing his access to the courts. Finding Tucker’s complaint illegible, the District

Court ordered him to file a legible complaint within forty-five days or face the dismissal

of the action. Tucker timely complied with the order and filed an Amended Complaint,

which was again handwritten. Concluding that his complaint was still illegible, that the

court accordingly could not adjudicate the suit, and that no lesser sanction would remedy

the situation, the District Court dismissed Tucker’s complaint as a sanction for failing to

comply with its previous order. Tucker filed a motion for reconsideration, explaining that

he had no access to a typewriter or computer, and that he believed his submissions were

legible. The District Court denied the motion. Tucker timely appealed.

              We have jurisdiction pursuant to 28 U.S.C. § 1291, and review the District

Court’s decision for abuse of discretion. Mindek v. Rigatti, 964 F.2d 1369, 1373 (3d Cir.

1992).

                                              2
               Before dismissing a case as a sanction for failing to comply with a court

order under Fed. R. Civ. P. 41(b), district courts must make explicit findings under the six

factors 1 set forth in Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863, 868 (3d Cir.

1984); see also United States v. $8,221,877.16 in U.S. Currency, 330 F.3d 141, 162 (3d

Cir. 2003)(“[W]e have always required consideration and balancing of all six of the

factors [by the district court], and have recommended the resolution of any doubts in

favor of adjudication on the merits.”)(emphasis in original). When used to sanction

litigants, dismissals with prejudice are “drastic” and “extreme” and “should be reserved”

for cases where there has been “‘flagrant bad faith’ on the part of the plaintiffs,” Poulis,

747 F.2d at 867-68, quoting Nat’l Hockey League v. Metro. Hockey Club, Inc., 427 U.S.

639, 643 (1976). Moreover, we have consistently recommended that all doubts be

resolved in favor of a disposition on the merits, see $8,221,877.16 in U.S. Currency, 330

F.3d at 162.

               In this case, the District Court punitively dismissed Tucker’s complaint

without even referencing Poulis factors. Our review of these factors reveals that although

Tucker bears personal responsibility in this case as a pro se litigant, the defendants were



  1
     The Poulis factors are: (1) the extent of the party’s personal responsibility; (2) the
prejudice to the adversary caused by the failure to meet scheduling orders and respond to
discovery; (3) a history of dilatoriness; (4) whether the conduct of the party or the
attorney was wilful or in bad faith; (5) the effectiveness of sanctions other than dismissal,
which entails an analysis of alternative sanctions; and (6) the meritoriousness of the claim
or defense. Poulis, 747 F.2d at 868.

                                              3
not prejudiced as the action was dismissed before they were served. Additionally, there is

no history of dilatoriness in this case, given that Tucker promptly filed responses to the

District Court’s order to submit a more “legible” complaint. Tucker’s actions do not

suggest that he wilfully disregarded the order, nor that his submissions were in bad faith,

given that he filed an Amended Complaint, explained to the District Court that he has no

access to a typewriter or computer. Indeed, the words in Tucker’s handwritten Complaint,

Amended Complaint, motions, and submissions on appeal are plainly discernable and

legible. Moreover, the District Court could have used alternative sanctions, such as a

dismissal without prejudice.

              Finally, as we explain below, the complaint lacks merit under the last Poulis

factor.2 Even so, four factors weigh against dismissing the complaint for failure to

prosecute, and the balance weighs strongly in Tucker’s favor.

              Even if we concluded that the District Court abused its discretion in

dismissing the complaint as a sanction, we would affirm, because Tucker fails to state a

claim upon which relief may be granted. See Stackhouse v. Mazurkiewicz, 951 F.2d 29,

29 (3d Cir. 1991)(finding that where a complaint fails to state a claim, this Court may

affirm on the merits even if the complaint was erroneously dismissed for failure to

prosecute). The only cognizable claim that we read in Tucker’s complaint is that the



  2
    We have never held Poulis’s sixth factor to be determinative. To do so would
confuse Rule 12(b)(6) with Rule 41(b), which we will not do.

                                              4
prison denied him access to the courts by withholding his mail, which contained the final

order in a separate civil rights action that he filed against a New Jersey Superior Court

Judge and a court clerk for “dismissing” an action that he had been pursuing in the

District Court.   Because of the amount of delay in receiving notice of a final order in that

case, he argues that he could no longer pursue timely appellate remedies in that case. In

order to state a claim under the First Amendment that he was denied access to the courts,

Tucker must prove that he suffered an actual injury, and the claim must be alleged with

sufficient clarity to show that it has some arguable merit. Christopher v. Harbury, 536

U.S. 403, 415 (2002); see also, Oliver v. Fauver, 118 F.3d 175, 177 (3d Cir. 1997); Lewis

v. Casey, 518 U.S. 343, 351 (1996). Our review of the record shows that although he

demonstrates actual injury in being unable to pursue his appellate remedies in the

aforementioned civil rights action, Tucker’s claim lacks arguable merit on its face: The

state judge and clerk who he sued in that action were acting in a judicial capacity and so

were immune from suit. See Stump v. Sparkman, 435 U.S. 349, 356-57 (1978).

Accordingly, we will affirm.




                                               5